This opinion is subject to administrative correction before final disposition.




                               Before
               HITESMAN, CRISFIELD, and C. STEPHENS,
                      Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                        Gabriel A. DAVIS
                Lance Corporal (E-3), U.S. Marine Corps
                              Appellant

                              No. 201900012

                          Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judges: Lieutenant Colonel Jeffrey V. Munoz (arraignment);
   Major John Ferriter, USMC (trial). Sentence adjudged 11 September
   2018 by a general court-martial convened at Marine Corps Air Station
   Yuma, Arizona, consisting of a military judge sitting alone. Sentence
   approved by the convening authority: reduction to E-1, confinement
   for 6 months, and a bad-conduct discharge.
   For Appellant: Captain Valonne L. Ehrhardt, USMC.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
                    United States v. Davis, No. 201900012


rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2